BRADY, Justice:
This is an appeal from an order of the Chancery Court of Grenada County, Youth Court Division, dated August 4, 1967, in which the appellant, at that time an eleven year old Negro boy, was held to be a delinquent for having stolen and sold a wash pot of the value of $3. The order committed him to the Oakley Training School and required that he remain there until paroled or discharged therefrom, according to law, but he was not to remain there after he had attained the age of twenty years.
Upon proper motion an order was entered suspending that portion of the decree which directed that appellant be committed to Oakley Training School at Oakley, Mississippi, pending the determination of the appeal to this Court, and appellant was released to the custody of either of his natural parents. Because appellant’s mother was indigent and unable to furnish an appeal cost bond, an appeal was perfected without an appeal cost bond. The appellant was released on his own recognizance pending this appeal and has been in the custody of his mother for more than a year.
This Court concludes, after careful consideration of the testimony as found in the record and briefs of counsel, and under all the circumstances, that the decree should *463be vacated and returned for hearing under present conditions with the right of the child to bring further evidence on the original issue as well as evidence of conduct and conditions since the date of the decree of August 4, 1967.
Judgment vacated and remanded for compliance with this decree.
GILLESPIE, P. J., and RODGERS, JONES and INZER, JJ., concur.